EXHIBIT 10.4
     On May 8, 2008, the Compensation Committee of the Board of Directors of
Matrixx Initiatives, Inc. (the “Company”) approved a cash bonus plan for the
fiscal year ending March 31, 2009 (the “2009 Plan”). The 2009 Plan is based on
the Company’s achievement of specified revenue and earnings levels for fiscal
2009. The 2009 Plan cash incentive award opportunity afforded the Company’s
Chief Financial Officer, William Hemelt, was as follows (expressed as a
percentage of his base salary of $270,800 (“Base Salary”)): 0% if the Company
did not achieve target levels; 40% if the Company achieved target levels; and up
to 80% if the Company exceeded target levels (see Item 5.02 of the Company’s
Form 8-K, filed May 13, 2008).
     Effective October 21, 2008, Mr. Hemelt assumed the additional roles of
Acting President and Chief Operating Officer of the Company. In connection with
Mr. Hemelt’s assumption of these additional roles, the Compensation Committee,
by action taken on October 21, 2008, approved supplemental compensation payments
to Mr. Hemelt in the amount of approximately $10,800 per month (the total amount
of supplemental compensation paid to Mr. Hemelt in fiscal 2009 shall be referred
to herein as the “Supplemental Compensation”) (see Item 5.02 of the Company’s
Form 8-K, filed October 22, 2008).
     By further action taken on October 23, 2008, the Compensation Committee
also approved an increase in Mr. Hemelt’s fiscal year 2009 cash bonus plan
opportunity for the pro rata portion of the Company’s fiscal year in which
Mr. Hemelt will serve in such additional capacities. Accordingly, Mr. Hemelt’s
cash bonus opportunity for fiscal year 2009 is as follows:

  •   If the Company does not achieve its plan criteria, Mr. Hemelt will receive
a bonus of 0% of his Base Salary and 0% of his Supplemental Compensation.     •
  If the Company achieves its plan criteria, Mr. Hemelt will receive 40% of his
Base Salary; and 45% of his Supplemental Compensation.     •   If the Company
exceeds its plan criteria, Mr. Hemelt will receive up to 80% of his Base Salary;
and up to 90% of his Supplemental Compensation.

 